DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because there are numerous errors related to consistency between the descriptions and the drawings.  For example, element 42 shown in the drawings as a surface of the sealing member is referred to as the near-side face of the piston throughout the specification, however this reference number points to a side surface of the sealing member.  In addition, two different portions, one facing the apply chamber and one facing the wall, are both labeled as reference 30 for a proximal portion. Since there is no share characteristic of these surfaces justifying the use of the same reference number for multiple elements, this appears to be in error. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the end of the piston extending in a direction intersecting the wall surface, the end comprising a far-side face disposed on a far side of the piston chamber and a near-side face disposed on a near side of the piston chamber.”  It is unclear if the “far-side” and “near-side” refers to the left and right sides in FIG. 2 or the up and down sides in FIG. 2. In the specification, the far-side face is reference 50 which is an upward facing surface in FIG. 2. The specification uses reference 42 for the near-side reference which is a left facing surface in FIG. 2 and is also part of the sealing member as opposed to the piston. In view of the specification and multiple possible interpretations 
In addition, claim 1 recites “the near-side face comprising a recessed surface” however in the drawings the near-side face 42 is a left facing surface of the sealing member in FIG. 2 which does not have a recess that is described or labeled.  Is the slight indent in surface 42 of the sealing member the recessed surface or is element 52a, as noted in the specification, the recessed surface? Furthermore, the recessed surface appears in the drawings to be in a surface that faces away from the piston chamber, which does not equate with a near-side face disposed on a near side of the piston chamber which presumably would be nearer to the piston chamber. 
In order to provide compact prosecution, the near-side is interpreted as the side facing away from the piston chamber consistent with the specification.
In addition, claim 2, recites “wherein an entirety of the sealing member is disposed on a farther side of the piston chamber than the projecting surface.” It is unclear how a farther side relates to the near-side and far-side that are recited in claim 1. It is also unclear how a single sealing member can be on two sides one a near side and one a far side of the piston chamber (as recited in claim 1), and yet also have the entire sealing member on one side, namely the farther side, of the piston chamber.
Claim 4 is indefinite for the same reasons as claim 1. It is also unclear what a near-side of the piston chamber means. The specification and drawings disclose that a projecting surface (52b) described as being on a nearer side of the piston chamber than the recessed surface (52a) is actually  farther away from the piston chamber. Therefore, 
Claim 5 is indefinite for the same reasons as claim 2. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morishita et al. (US 2010/0025937; hereinafter “Morishita”).

Claim 4
Morishita discloses a clutch piston comprising:
a piston (2) that reciprocates in a piston chamber (5) into which oil flows;
a canceller (3) that faces the piston (2) and defines an oil chamber (4) between the piston (2) and the canceller (3); and
a sealing member (29) configured to seal oil in the oil chamber (4), the sealing member (29) comprising a proximal portion mounted to an end (outer end of 3) of the canceller (3) and a seal lip (see FIG. 6 illustrating a lip on the seal and paragraph [0046] disclosing that seal 29 may be the same as seal 22) that slides on an internal wall surface (30) of the piston (2) when the 
the end (outer end) of the canceller (3) extending in a direction (vertical in FIG. 2) intersecting the internal wall surface (30), the end (outer end of 3) comprising a far-side face (left facing side of 3 in FIG. 2) disposed on a far side of the oil chamber (4) and a near-side face (right facing side of 3 in FIG. 2) disposed on a near side of the oil chamber (4),
the near-side face comprising a recessed surface to which the proximal portion of the sealing member (29) is mounted, a projecting surface disposed on a nearer side of the piston chamber than the recessed surface, and an inclined surface inclined relative to the recessed surface and the projecting surface and connecting the recessed surface and the projecting surface (see annotated partial FIG. 2 below).
	It is noted that the axially extended surface may be interpreted as part of the recessed surface, part of the inclined surface, or an element all on its own. Under the latter interpretation, the claim is open ended and therefore the inclined surface may connect the recessed and projecting surfaces in conjunction with the axially extending surface.
[AltContent: textbox (Axially extending surface)][AltContent: arrow][AltContent: textbox (Angle)][AltContent: arrow][AltContent: ][AltContent: textbox (Projecting surface)][AltContent: textbox (Recessed surface)][AltContent: textbox (Inclined surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    398
    460
    media_image1.png
    Greyscale


Claim 5
In order to provide compact prosecution, consistent with the specification, the “entirety” is interpreted as a majority which is illustrated in FIG. 6 and the farther side is the side facing the piston chamber where the projecting surface does not face the piston chamber. Morishita discloses that a majority of the sealing element is on the side facing the piston chamber as compared to the projecting surface which is on a different side. 

Claim 6
Morishita discloses wherein an angle between the inclined surface and the projecting surface is greater than 180 degrees and equal to or less than 225 degrees 

Claim 8
Morishita discloses wherein an angle between the inclined surface and the projecting surface is greater than 180 degrees and equal to or less than 225 degrees (see annotated partial FIG. 2 in rejection of claim 4, reference labeled “Angle” and illustrating a 225 degree angle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita in view of Nishimura (US 2010/0200355).

Claim 1
As best understood, Morishita discloses a clutch piston comprising (see FIG. 2):
a piston (2) that reciprocates in a piston chamber (5) into which oil flows; and
a sealing member (20) configured to seal oil in the piston chamber (5), the sealing member (20) comprising a proximal portion (surface of 20 attached to 
the end (inner end of piston) of the piston (2) extending in a direction (vertical in FIG. 2) intersecting the wall surface (23), the end comprising a far-side face (left face of 2 in FIG. 2) disposed on a far side of the piston chamber and a near-side face (right face of 2 in FIG. 2) disposed on a near side of the piston chamber,
the near-side face comprising a recessed surface (see annotated partial FIG. 2 below), a projecting surface disposed on a nearer side of the piston chamber than the recessed surface, and an inclined surface inclined relative to the recessed surface and the projecting surface and connecting the recessed surface and the projecting surface.
[AltContent: textbox (Angle)][AltContent: arrow][AltContent: ][AltContent: textbox (Projecting surface)][AltContent: textbox (Inclined surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Recessed surface)][AltContent: arrow]
    PNG
    media_image2.png
    287
    518
    media_image2.png
    Greyscale



However, Nishimura discloses a seal (integral members 11 and 15) that wraps entirely around an end of a member (9) that is movable relative to another member (2) (see FIG. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Morishita so that the sealing member extends entirely around the end of the piston instead of on one side since Morishita itself discloses that the seal (19) may instead by the shape of seal (22) (see Morishita, paragraph [0046]), and also in order to reduce the probability that the seal might pull away from the piston end over time.

Claim 2
In order to provide compact prosecution, consistent with the specification, the “entirety” is interpreted as a majority which is illustrated in FIG. 6 and the farther side is the side facing the piston chamber where the projecting surface does not face the piston chamber. Morishita discloses that a majority of the sealing element is on the side facing the piston chamber as compared to the projecting surface which is on a different side. 

Claim 3
Morishita discloses wherein an angle between the inclined surface and the projecting surface is greater than 180 degrees and equal to or less than 225 degrees (see annotated partial FIG. 2 in rejection of claim 1, reference labeled “Angle” and illustrating a 225 degree angle).

Claim 7
Morishita discloses wherein an angle between the inclined surface and the projecting surface is greater than 180 degrees and equal to or less than 225 degrees (see annotated partial FIG. 2 in rejection of claim 1, reference labeled “Angle” and illustrating a 225 degree angle).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park (WO 2010120141) discloses a cancelling chamber support that has an inclined surface. Nishimura et al. (US 2009/0038906) recognizes that an angle on a surface of a piston is a result-effective variable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STACEY A FLUHART/Primary Examiner, Art Unit 3659